      Case 1:19-cv-10101-MLW Document 95 Filed 02/20/19 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

OPTUM, INC. and OPTUM SERVICES,
INC.,
      Plaintiffs,

            v.                                C.A. No. 19-10101-MLW

DAVID WILLIAM SMITH,
     Defendant.



                                  ORDER

WOLF, D.J.                                            February 20, 2019


     For the reasons stated in court on February 20, 2019, it is

hereby ORDERED that:

     1.     Intervenors Dow Jones    &    Co., Inc. 's and Boston Globe

Media Partners, LLC's Motion to Intervene and to Unseal Portion of

Transcript of January 31, 2019 Hearing (Docket No. 64) is ALLOWED.

     2.     The complete transcripts of the January 30, 2019 hearing

(Docket No. 51) and January 31, 2019 hearing (Docket No. 53) are

UNSEALED.




                                         0-Lo.,    le -
                                         UNITED STATES DISTRICT J
